Bonner, Associate Justice.
This suit is brought by Newton Crane, who resides in the city of St. Louis, state of Missouri, and who sues in a representative capacity, describing himself as the administrator of John H. Dowell, deceased, appointed as such by order of the probate court of the city of St. Louis, against S. L. Terrell et al., upon a promissory note alleged to have been executed by them and payable to the order of said John H. Dowell.
Judgment by default was rendered in favor of plaintiff Crane as such administrator, from which this writ of error is prosecuted.
That such suit cannot be maintained in the courts of this state, by virtue of letters of administration issued *82from, the probate court of a sister state, upon a debt belonging to the estate of the decedent, where the title thereto has not been directly vested into the administrator, as when made payable to him, or when judgment has been previously recovered in his name, is the established doctrine of this court. Cobb v. Norwood, 11 Tex., 556; Cheny v. Speight, 28 Tex., 503; Davis v. Phillips, 32 Tex., 564; Simpson v. Foster, 46 Tex., 618; Doolittle v. Lewis, 7 Johns. Ch., 45.
This is based upon the principle that one state should not have extra-territorial jurisdiction over assets of a de7 ceased person; otherwise these assets might be exhausted or withdrawn to the detriment of domestic creditors, who have the right to have them administered under the laws of their own state, and to whose jurisdiction they are naturally subjected. Doolittle v. Lewis, 7 Johns. Ch., 47; Goodwin v. Jones, 3 Mass., 514.
For the error of the court below in entertaining this •suit, the judgment below is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered April 19, 1881.]